Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
This Office action has been issued in response to amendment filed on 09/23/2021.
The amendment of Claims 1-3 did change the scope of the invention. The prediction time is not the same expecting a time. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  

Response to Arguments
Applicant’s arguments regarding the amended claims were fully considered and are moot in view of the new ground of rejection.

Allowable Subject Matter
Claims 2-9, 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if the above rejections are addressed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arisaka et al (hereinafter Arisaka) US Publication No 20040068658 and Yurt et al (hereinafter Yurt) US Patent 5253275 in view of Ono et al (hereinafter Ono) US Publication No 20130060740.

As per claim 1, Arisaka teaches:
A data management system comprising: 
A processor, configured to:
receive input of data in each of processes in a plurality of stages of an item; 
(Fig. 14 and Paragraphs [0002], [0023], [0040]-[0042], [0044] and [0046], wherein the order is the item and wherein the different order forms/jobs are the stages)
compress the received data and stores the compressed data into a compressed data database; 
(Paragraphs [0040], [0046-[0047] and [0082])
decompress the compressed data before an acquisition process is started,  wherein the acquisition process is to acquire data in another process included in the processes in the plurality of stages(Paragraphs [0040], [0046-[0047] and [0082])
Arisaka teach database but does not explicitly teach decompress the compressed data, at the predefined date and time, however in analogous art of content management, Yurt teaches:
decompress the compressed data, at the predefined date and time

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Arisaka and Yurt by incorporating the teaching of Yurt into the method of Arisaka. One having ordinary skill in the art would have found it motivated to use the content management of Yurt into the system of Arisaka for the purpose of controlling data decompression process.
Arisaka and Yurt teach database but do not explicitly teach decompress the compressed data stored in the compressed database and store the decompressed data into a decompressed database, however in analogous art of content management, Ono teaches:
decompress the compressed data stored in the compressed database and store the decompressed data into a decompressed database 
(Fig. 2 and paragraphs [0068]-[0069])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Arisaka and Yurt and Ono by incorporating the teaching of Ono into the method of Arisaka and Yurt. One having ordinary skill in the art would have found it motivated to use the content management of Ono into the system of Arisaka and Yurt for the purpose of managing content processing.

As per claim 10, Arisaka and Ono teach:
The data management system according to claim 1, wherein the received  data is history data regarding an operation history on an operation target. (Paragraphs [0016] and [0041], wherein the purchase historical data is the operation)(Arisaka)
As per claim 19, Arisaka and Ono teach:
 	The data management system according to claim 10, wherein the operation target is a database storing a document, and the operation history includes storage, editing, or reading of the document in the database. 
(Paragraph [0083])( Arisaka)

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arisaka and Yurt and Ono in view of Akella et al (hereinafter Akella) US Publication No 20100329256

As per claim 20, Arisaka and Yurt and Ono do not explicitly teach decompressed database is provided in a server apparatus that is different from a server apparatus in which the compressed database is provided, however in analogous art of content management, Akella teaches:
 	decompressed database is provided in a server apparatus that is different from a server apparatus in which the compressed database is provided.
(Paragraph [0027])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Arisaka and Yurt and Ono and Akella by incorporating the teaching of Akella into the method of Arisaka and Yurt and Ono. One having ordinary skill in the art would have found it motivated to use the content management of Akella into the system of Arisaka and Yurt and Ono for the purpose of managing content decompression node allocation.


Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/10/2021